Case 2:20-cv-00178-PA-GJS Document 11 Filed 01/30/20 Page 1 of 15 Page ID #:46



          .
  1
      BRUCE W. NICKERSON, C.B.N. 90760
      231 Manor Drive
  2   San Carlos, CA 94070
  3   Tel: (650) 594-0195
  4

  5   Jeffrey R. Stein, C.B.N. 67678
  6
      Stein-Conway Law Firm, PC.
      1119 Palm Street
  7   San Luis Obispo, CA 93401
  8   (805) 748-5243
  9
      Attorneys for DOUGLAS CHARLES OKUN and the Plaintiff Class
 10

 11
              IN THE UNITED STATES DISTRICT COURT FOR
 12

 13              THE CENTRAL DISTRICT OF CALIFORNIA
 14
                             WESTERN DIVISION
 15

 16
      DOUGLAS CHARLES OKUN, individually )
 17   and on behalf of a Class of Persons ) NO: 2:20-cv-00178-PA-GJS
 18
      similarly situated,                 )
                                          ) AMENDED
 19         Plaintiffs,                   ) CLASS ACTION COMPLAINT
 20                                       ) FOR DAMAGES FOR
            vs.                           ) FALSE ARREST, VIOLATION
 21
                                          ) OF THE RIGHT OF FREE
 22   COUNTY OF SAN LUIS OBISPO, SAN ) SPEECH, AND A MONEL
 23
      LUIS OPISPO PROBATION OFFICE,       ) CLAIM
       CHIEF PROBATION OFFICER JAMES       )
 24   SAILO, PROBATION OFFICER ROBERT )
 25   MACIAS, PAROLE AGENT ARNOLD           )
      NELSON, STATE OF CALIFORNIA, and )
 26
      DOES I through X, inclusive,         )
 27                                        )
            Defendants.                    )
 28
      __________________________________ )


                                           -1-
Case 2:20-cv-00178-PA-GJS Document 11 Filed 01/30/20 Page 2 of 15 Page ID #:47



            .
  1
                                    INTRODUCTION

  2             1.   This is a civil rights action for declaratory and injunctive relief and
  3
      damages brought pursuant to 42 U.S.C. Sections 1983, 1985 and 1988, 18
  4

  5   U.S.C. 1961 et seq., and the First and Fourth Amendments to the United
  6
      States constitution. The Complaint seeks redress from one or more of the
  7

  8   Defendants due to their: (i) (practice of arbitrarily, unlawfully and maliciously
  9
      harassing, targeting for arrest and/or arresting the named Plaintiff and other
 10
      similarly situated individuals without probable cause for possessing
 11

 12   innocuous images of children and ii) practice of arbitrarily, unlawfully and
 13
      maliciously violating the named Plaintiff and other similarly situated individuals'
 14

 15   right to freedom of speech and expression.
 16
                                     JURISDICTION AND VENUE
 17

 18
                2.   This Court has jurisdiction of this action under 28 U.S.C. § 1331

 19   and 1343. Pursuant to 28 U.S.C. § 1391, venue is proper in this Court
 20
      because the acts and/or omissions complained of occurred in the Central
 21

 22   District of California and the acts described took place within the Central
 23
      District of California.
 24

 25             3.   The amount in controversy herein, excluding interest and costs,
 26
      exceeds the minimum jurisdictional limit of this Court.
 27
      \\\
 28




                                                 -2-
Case 2:20-cv-00178-PA-GJS Document 11 Filed 01/30/20 Page 3 of 15 Page ID #:48



          .
  1
                                      PARTIES

  2      4. Named Plaintiff DOUGLAS CHARLES OKUN was at all relevant times
  3
      a resident of Arroyo Grande, County of San Luis Obispo, California.
  4

  5      5. The above-named plaintiff seeks to represent a class of individuals
  6
      (hereinafter, the "Plaintiff Class"), which is defined and described in further
  7

  8   detail at paragraph 15 below.
  9
         6. Defendant County of San Luis Obispo is a municipal corporation
 10
      located in the County of San Luis Obispo and is established by the laws and
 11

 12   constitution of the State of California, and owns, operates, manages, directs,
 13
      and controls the San Luis Obispo Probation Department (hereinafter SLOPD)
 14

 15   which employs other Defendants in this action.
 16
         7. Defendant Chief Probation OFFICER JAMES SALIO is head of the
 17

 18
      probation department and is being sued in his individual and official capacity,

 19     8. Chief Salio is responsible for establishing, ratifying and enforcing the
 20
      policies, practices and customs of the SLOPD and providing training,
 21

 22   supervision, instruction, oversight, and discipline concerning the policies,
 23
      practices, customs, and activities of the entire San Luis Obispo Probation
 24

 25   Department. Defendant Salio acted at all relevant times within the course
 26
      and scope of his employment as Chief Probation Officer.
 27

 28




                                             -3-
Case 2:20-cv-00178-PA-GJS Document 11 Filed 01/30/20 Page 4 of 15 Page ID #:49



          .
  1
        9. Defendant Probation Officer Robert Macias is a member of the SLOPD

  2   and is sued in both his individual capacities and in his official capacities if he
  3
      had any policy making duties, functions, or responsibilities with respect to the
  4

  5   matters alleged herein.
  6
      10. Defendant ARNOLD NELSON is a parole agent, employed by the State
  7

  8   of California, Department of Corrections and is sued in both his individual
  9
      capacities and in his official capacities if he had any policy making duties,
 10
      functions, or responsibilities with respect to the matters alleged herein.
 11

 12

 13
        11. Plaintiffs are informed and believe and thereon allege that each of the
 14

 15   Defendants sued herein was negligently, wrongfully or otherwise responsible
 16
      in some manner for the events and happenings as hereinafter described, and
 17

 18
      proximately caused injuries and damages to Plaintiffs and members of the

 19   Plaintiff Class.
 20
         12. Plaintiffs are informed and believe and thereon allege that each of the
 21

 22   Defendants was at all relevant times an agent, servant, employee, partner,
 23
      joint venturer, co-conspirator, and/or alter ego of the remaining Defendants,
 24

 25   and in doing the things herein alleged, was acting within the course and
 26
      scope of that relationship. Plaintiffs are further informed and believe and
 27
      thereon allege that each of the Defendants herein gave consent, aid, and
 28




                                              -4-
Case 2:20-cv-00178-PA-GJS Document 11 Filed 01/30/20 Page 5 of 15 Page ID #:50



          .
  1
      assistance to each of the remaining Defendants, and ratified and/or

  2   authorized the acts or omissions of each Defendant as alleged herein, except
  3
      as may be hereinafter otherwise specifically alleged.
  4

  5      13. At all relevant times, each Defendant was jointly engaged in tortious
  6
      activity, resulting in the deprivation of Plaintiffs' and members of the Plaintiff
  7

  8   Class' constitutional rights and other harm. At all relevant times, each
  9
      Defendant acted under color of the laws, statutes, ordinances, policies,
 10
      practices, customs, and usages of the State of California, the County of San
 11

 12   Luis Obispo and the SLOPD.
 13
                       PLAINTIFF CLASS ALLEGATIONS
 14

 15      14. The named Plaintiff and putative class representative brings this class
 16
      action for declaratory and injunctive relief and damages on his own behalf
 17

 18
      and on behalf of all others similarly situated, pursuant to Rule 23 of the

 19   Federal Rules of Civil Procedure. Plaintiff is a member of the class of
 20
      persons whose members have been harmed by the specific allegations which
 21

 22   are set forth infra in paragraph 15.
 23
         15. The Plaintiff Class consists of all persons who have been falsely
 24

 25   arrested for possessing visual material which is innocuous but falsely and
 26
      recklessly considered sexually stimulating by the SLOPD.
 27

 28




                                              -5-
Case 2:20-cv-00178-PA-GJS Document 11 Filed 01/30/20 Page 6 of 15 Page ID #:51



          .
  1
                  A. The membership of the defined class is so numerous that

  2   joinder of all members is impractical. On information and belief, there are
  3
      dozens of men who have been illegally arrested for violations of California
  4

  5   law by the SLOPD because they were perceived to possess images of
  6
      children which the SLOPD recklessly and falsely considered sexually
  7

  8   stimulating which in truth were innocuous and could be found in any
  9
      professional office.
 10
                  B. There are questions of law and fact common to the class, and
 11

 12   those questions predominate over questions affecting individual class
 13
      members. Those common questions include: whether one or more of the
 14

 15   Defendants have violated the United States Constitution, the California
 16
      Constitution and California Statutory law by : illegally arresting members of
 17

 18
      the Plaintiff class for violations of California law by the SLOPD because they

 19   were perceived to possess images of children which the SLOPD recklessly
 20
      and falsely considered sexually stimulating which in truth were innocuous and
 21

 22   could be found in any professional office.
 23
                  C. The claims of the named Plaintiff and putative class
 24

 25   representative is typical of the claims of the Plaintiff Class, since the named
 26
      Plaintiff: (i) perceived to possess images of children which the SLOPD
 27
      recklessly and falsely considered sexually stimulating which in truth were
 28




                                             -6-
Case 2:20-cv-00178-PA-GJS Document 11 Filed 01/30/20 Page 7 of 15 Page ID #:52



           .
  1
      innocuous and could be found in any professional office. (ii) did not engage in

  2   any unlawful act in violation of federal, state, or municipal law; and (ii) was
  3
      arrested without a warrant and without probable cause even though he had
  4

  5   committed no criminal act nor violated any lawfully imposed term of
  6
      probation.
  7

  8                 D. Thus the named plaintiff will uniquely and fairly represent and
  9
      adequately protect the interests of the Plaintiff Class and will do so vigorously
 10
      and zealously. The named Plaintiff has no interests antagonistic to the
 11

 12   Plaintiff Class; he seeks relief which will benefit all members of the Plaintiff
 13
      Class, and he is represented by counsel who is competent and experienced
 14

 15   in civil rights litigation.
 16
                    E. The Defendants, by establishing, maintaining, encouraging,
 17

 18
      allowing and/or ratifying the practices alleged in this complaint, have acted on

 19   grounds generally applicable to the Plaintiff Class and, as a result,
 20
      declaratory and injunctive relief with respect to the Plaintiff Class is
 21

 22   appropriate.
 23
                    F. Prosecution of separate actions by individual class members
 24

 25   would create a risk of inconsistent or varying adjudications with respect to
 26
      class members which would establish incompatible standards for parties
 27
      opposing the class, and Defendants have acted on grounds generally
 28




                                              -7-
Case 2:20-cv-00178-PA-GJS Document 11 Filed 01/30/20 Page 8 of 15 Page ID #:53



          .
  1
      applicable to the class and its members, and class questions predominate

  2   with respect to the class.
  3
                  G. Therefore these actions are maintainable under F.R. Civ. P.
  4

  5   Rule 23(a), (b)(1)(A), (B)(1), (2), and (3).
  6
                  H. The nature of the notice to be provided to class members
  7

  8   would be determined by the court.
  9
                            FACTUAL ALLEGATIONS
 10
        16. The County of San Luis Obispo and Chief Salio have established,
 11

 12   maintained, encouraged, allowed and/or ratified a custom, practice or policy
 13
      of: illegally arresting members of the Plaintiff class for violations of California
 14

 15   law or terms of probation lawfully imposed by the SLOPD because they were
 16
      perceived to possess images of children which the SLOPD recklessly and
 17

 18
      falsely considered sexually stimulating which in truth were innocuous and

 19   could be found in any professional office.
 20
         17. These defendants have established, maintained, encouraged, allowed,
 21

 22   and/or ratified the above custom, practice or policy with the tacit
 23
      understanding that it would promote the unconstitutional and illegal goal of
 24

 25   restricting the First Amendment rights of persons on probation and/or parole
 26
      to view innocuous images of children.
 27

 28




                                              -8-
Case 2:20-cv-00178-PA-GJS Document 11 Filed 01/30/20 Page 9 of 15 Page ID #:54



          .
  1
                Allegations Pertaining to Named Plaintiff and Putative Class

  2                      Representative DOUGLAS CHARLES OKUN
  3
         18. Pursuant to the custom, practice or policy set forth above, Plaintiff
  4

  5   OKUN was subjected to a course of conduct as described below.
  6
         19. In May of 2019 Defendant Parole Agent ARNOLD NELSON
  7

  8   conducted a probation search of Plaintiff OKUN at his home.
  9
         20. He found a magazine published by Readers Digest called Reminisce.
 10
      It contained clothed images of children. NELSON consulted with Defendant
 11

 12   Probation Officer ROBERT MACIAS who stated that the magazine violated
 13
      the terms of Plaintiff’s probation without seeing the magazine.
 14

 15           21. NELSON determined that Plaintiff OKUN ought to be taken into
 16
      custody and so advised Defendant Officer BRAD HOGAN of the Arroyo
 17

 18
      Grande Police Department who in fact took Plaintiff into custody.

 19           22. Plaintiff spent sixteen days in custody.
 20
              23. On July 8, 2019, pursuant to a probation violation hearing, Plaintiff
 21

 22   was found not to be in violation of his probation by the Superior Court per
 23
      the Hon. Matthew G. Guerrero, judge. At the hearing Defendant MACIAS
 24

 25   admitted he never told Plaintiff that possessing a published magazine aimed
 26
      toward elderly persons which contained fully clothed photos of minors
 27
      violated the terms of his probation.
 28




                                               -9-
Case 2:20-cv-00178-PA-GJS Document 11 Filed 01/30/20 Page 10 of 15 Page ID #:55



           .
   1
          24. The court found that the photos of children in the magazine were

   2   neither sexually stimulating or sexually oriented.
   3
          25. Plaintiff now brings the instant suit and demands a jury trial.
   4

   5

   6
                              CLAIMS FOR RELIEF
   7

   8                 FIRST CAUSE OF ACTION, FALSE ARREST
   9
                                        42.U.S.C.1983
  10
                                     4th, 14th Amendment
  11

  12      26. Plaintiff re-alleges and incorporate herein by reference the allegations
  13
       in paragraphs 1 through 25 above.
  14

  15      27. One or more of the Defendants have violated Plaintiff’s right to be free
  16
       of unreasonable search and seizure under the Fourth and Fourteenth
  17

  18
       Amendments to the United States Constitution.

  19      28. One or more of the Defendants have unjustifiably deprived Plaintiff of
  20
       his liberty by unlawfully and maliciously arresting him without probable cause
  21

  22   that he had violated a lawfully imposed term of probation in violation of the
  23
       Fourth and Fourteenth Amendments to the United States Constitution.
  24

  25     29. As a proximate result of the acts of Defendants, and each of them, as
  26
       herein alleged, Plaintiff and members of the Plaintiff class was compelled to
  27
       expend money all to their damage in an amount according to proof.
  28




                                             -10-
Case 2:20-cv-00178-PA-GJS Document 11 Filed 01/30/20 Page 11 of 15 Page ID #:56



           .
   1
          30. As a proximate result of the acts of Defendants, and each of them,

   2   Plaintiff and members of the Plaintiff Class have suffered damage to their
   3
       reputation and shame, humiliation and embarrassment in the community.
   4

   5

   6
                              SECOND CAUSE OF ACTION
   7

   8                 VIOLATION OF THE RIGHT OF FREE SPEECH
   9
                                      42 U.S.C. 1983
  10
                                     First Amendment
  11

  12      31. Plaintiff re-alleges and incorporate herein by reference the allegations
  13
       in paragraphs 1 through 25 above.
  14

  15      32. One or more of the Defendants have violated Plaintiff’s right of free
  16
       speech under the First Amendment to the United States Constitution.
  17

  18
          33. As a proximate result of the acts of Defendants, and each of them, as

  19   herein alleged, Plaintiff and members of the Plaintiff class were compelled to
  20
       expend money all to their damage in an amount according to proof.
  21

  22      34. As a proximate result of the acts of Defendants, and each of them,
  23
       Plaintiff and members of the Plaintiff Class have suffered damage to their
  24

  25   reputation and shame, humiliation and embarrassment in the community.
  26
                      THIRD CAUSE OF ACTION, MONELL CLAIM
  27
                                        42.U.S.C.1983
  28




                                            -11-
Case 2:20-cv-00178-PA-GJS Document 11 Filed 01/30/20 Page 12 of 15 Page ID #:57



            .
   1
                                         Policy and Custom

   2      35. Plaintiff re-alleges and incorporates herein by reference the
   3
       allegations in paragraphs 1 through 25 above.
   4

   5      36. The County of San Luis Obispo and Chief JAMES SALIO have, under
   6
       color of law, violated Plaintiff’s and the right of the Plaintiff class to their
   7

   8   privileges and immunities secured by the United States Constitution in
   9
       violation of Section 1983 of Title 42 of the United States Code.
  10
          37. The above described customs, practices and policies demonstrate a
  11

  12   deliberate indifference on the part of the Defendants, and each of them, to
  13
       the constitutional rights of persons within the County of San Luis Obispo and
  14

  15   were the cause of the violations of Plaintiff's rights alleged herein.
  16
          38. During all relevant times, one or more of the Defendants, and
  17

  18
       particularly Defendant Chief SALIO established, maintained, encouraged,

  19   allowed and/or ratified a custom, practice or policy of providing inadequate
  20
       training, supervision, instruction, oversight, and discipline to probation
  21

  22   officers, including those mentioned above, thereby failing to adequately
  23
       discourage constitutional violations and tacitly agreeing to violate Plaintiff’s’
  24

  25   constitutional rights and those of the Plaintiff class.
  26
          39. The above described customs, practices and policies demonstrate a
  27
       deliberate indifference on the part of Defendants, and each of them, and
  28




                                                -12-
Case 2:20-cv-00178-PA-GJS Document 11 Filed 01/30/20 Page 13 of 15 Page ID #:58



            .
   1
       particularly Defendant Chief SALIO, to the constitutional rights of persons

   2   within the County of San Luis Obispo, and were the cause of the violations of
   3
       Plaintiff’s rights and those of the Plaintiff class as alleged herein.
   4

   5      40. Plaintiff was unlawfully seized, arrested/detained by Defendants
   6
       without warrant or order or commitment or any other legal authority of any
   7

   8   kind as Plaintiff had not committed any crime or public offence or violated any
   9
       reasonable condition of probation.
  10
          41. The conduct as alleged above is ongoing, creating the likelihood of
  11

  12   future injuries to Plaintiff, and the Plaintiff class.
  13
         42. Since Plaintiff and the Plaintiff Class legally are entitled to observe
  14

  15   innocuous photos of children as alleged above, they face imminent danger of
  16
       further arrest and harassment as alleged above.
  17

  18
           43. As a proximate result of the acts of Defendants, and each of them, as

  19   herein alleged, Plaintiff and members of the Plaintiff class was compelled to
  20
       expend money all to their damage in an amount according to proof.
  21

  22      44. As a proximate result of the acts of Defendants, and each of them,
  23
       Plaintiff and members of the Plaintiff Class have suffered damage to their
  24

  25   reputation and shame, humiliation and embarrassment in the community.
  26
                WHEREFORE, Plaintiff and the Plaintiff Class request that this
  27
       Court:
  28




                                                 -13-
Case 2:20-cv-00178-PA-GJS Document 11 Filed 01/30/20 Page 14 of 15 Page ID #:59



           .
   1
               A.   Issue a declaratory judgment that the customs, practices, policies,

   2   and acts described in this Complaint violate the First, Fourth, and Fourteenth
   3
       Amendments to the United States Constitution.
   4

   5           B.   Grant permanent injunctive relief enjoining Defendants from
   6
       falsely arresting probationers for possessing visual material which is
   7

   8   innocuous but falsely and recklessly considered sexually stimulating.
   9
               C.   Award Plaintiff and the Plaintiff Class one million ($1,000,00.00)
  10
       compensatory damages against Defendants, jointly and severally, for
  11

  12   violations of Federal Law as set forth above;
  13
               D.   Award Plaintiff and the Plaintiff Class their costs, expenses, and
  14

  15   reasonable attorney's fees pursuant to 42 U.S.C. § 1988;
  16
               E. And award such further relief as the court may deem just and
  17

  18
       proper.

  19

  20
       Dated: January 6, 2020                        ss Bruce W. Nickerson
  21

  22

  23

  24

  25

  26

  27

  28




                                              -14-
Case 2:20-cv-00178-PA-GJS Document 11 Filed 01/30/20 Page 15 of 15 Page ID #:60



          .
   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28




                                           -15-
